Order entered April 22, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01369-CV

                         IN THE INTEREST OF M.K.M., A CHILD

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-12692

                                            ORDER
       Before the Court is appellant’s April 18, 2019 motion requesting the reporter’s record be

supplemented and a copy of the clerk’s record be provided to him. We GRANT the motion and

ORDER court reporter Elizabeth Neve Griffin to file, no later than May 6, 2019, a supplemental

record containing a transcript of the hearings held on May 29, 2018 on petitioner’s motion for

continuance, September 20, 2018 on petitioner’s motion to strike, and October 9, 2018 on Tracy

Dyer, M.D.’s motion to quash. If any of these proceedings was not recorded, Ms. Griffin shall

state so in writing. Because appellant filed a declaration of inability to pay court costs, any

record shall be filed without payment of costs.

       We DIRECT the Clerk of the Court to mail appellant a copy of the clerk’s record. We

further DIRECT the Clerk of the Court to mail appellant a copy of the supplemental reporter’s

record, or written verification the proceedings were not recorded, once filed.

       A copy of this order shall be sent to Ms. Griffin and the parties.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE